                                    Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 1 of 13
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
        Jamil Boyd                                                                                            City of Philadelphia d/b/a City of Philadelphia Police Dept
        703 Bywood Avenue, Apartment 1                                                                        1515 Arch Street, 15th Floor
        Philadelphia,      PA 19082                   Philadelphia                                            Philadelphia, PA 19102              Philadelphia
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
          Graham F. Baird, Law Office of Eric A. Shore
          2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia, PA 19102
          Tel: 267-546-0131
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                x’ 3    Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            x
                                     ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
x 1 Proceeding
’   Original             ’ 2 Removed from
                             State Court
                                                          ’ 3         Remanded from
                                                                      Appellate Court
                                                                                                ’ 4 Reinstated or
                                                                                                    Reopened
                                                                                                                        ’ 5 Transferred from     ’ 6 Multidistrict
                                                                                                                                                         Litigation -
                                                                                                                                                                                    ’ 8 Multidistrict
                                                                                                                                                                                        Litigation -
                                                                                                                            Another District
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C.A. § 1983 et seq
VI. CAUSE OF ACTION Brief description of cause:
                                             Malicious Prosecution
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                          200,000                                 JURY DEMAND:         x’ Yes ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
          8/4/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
             Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 2 of 13
                      IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA
                    CASE MANAGEMENT TRACK DESIGNATION FORM
                                                  :                          CIVIL ACTION
                  Jamil Boyd                      :
                        v.                        :
           City of Philadelphia d/b/a             :
    City of Philadelphia Police Department        :                          NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )
(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )
(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )
(f) Standard Management – Cases that do not fall into any one of the other tracks.                  (X )


  8/4/2020                         Graham F. Baird                        Jamil Boyd
Date                               Attorney-at-law                       Attorney for
    267-546-0131                   215-944-6124                           GrahamB@ericshore.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
                            Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 3 of 13
                                                             UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION            FORI"l
                     (to be used by counselor pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:             703 Bywood Ave, Apartment 1, Philadelphia, PA 19082                                                                                             _

AddressofDerendant                  1515 Arch Street, 15th Floor, Philadelphia, PA 19102                                                                                          __
                                                                 6001 Germantown Avenue, Philadelphia, PA 19144


RELATED CASE, IF ANY:
Case Number:                                                 _     Judge:                                                  _    Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1.    Is this case related to property included in an earlier numbered suit pending or within one year
      previously terminated action in this court?                                                                                   -r                  NoDX


2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
      pending or within one year previously terminated action in this court?                                                        -r:                 NoDX


3.    Does this case involve the validity or infringement ofa patent already in suit or any earlier
      numbered case pending or within one year previously terminated action of this court?                                          -r                  NoDX


4.    Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
      case filed by the same individual?                                                                                            -r:                 NoDX


I certify that, to my knowledge, the within case                   x is not
                                                            0 is / 0              related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE:              8/4/2020                             __                                                                                92692
                                                                            Attorney-at-Law / Pro Se Plaintiff                              Attorney J.D. # (if applicable)


CIVIL: (Place a .,j in one category only)

A.           Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

o      1.    Indemnity Contract, Marine Contract, and All Other Contracts                     o     1.    Insurance Contract and Other Contracts
o      2.    FELA                                                                             o     2.    Airplane Personal Injury
o      3.    Jones Act-Personal Injury                                                        o     3.    Assault, Defamation
o      4.    Antitrust                                                                        o     4.    Marine Personal Injury
o      5.    Patent                                                                           o     5.    Motor Vehicle Personal Injury
o      6.    Labor-Management Relations                                                       o     6.    Other Personal Injury (Please specify):                             _
o
x      7.    Civil Rights                                                                     o     7.    Products Liability
o      8.    Habeas Corpus                                                                    o     8.    Products Liability - Asbestos
o      9.    Securities Act(s) Cases                                                          o     9.    All other Diversity Cases
o      10.   Social Security Review Cases                                                                   (Please specify):                                                     _
o      11.   All other Federal Question Cases
              (Please specify):                                                       _




                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)

I,      Graham F. Baird                                      , counsel of record or pro se plaintiff, do hereby certify:



     D
     X        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of$150,000.00 exclusive of interest and costs:


     D        Relief other than monetary damages is sought.


DATE:          8/4/2020                                __                                                                                   92692
                                                                            Attorney-at-Law / Pro Se Plaintiff                             Attorney J.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

ct« 609 (512018)
         Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 4 of 13




                            UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                          :
JAMIL BOYD                                :
703 Bywood Avenue, Apartment 1            :
Philadelphia, PA 19082                    :
                                          :       JURY TRIAL DEMANDED
               Plaintiff                  :
                                          :
               v.                         :
                                          :       No.
CITY OF PHILADELPHIA d/b/a                :
CITY OF PHILADELPHIA POLICE               :
DEPARTMENT                                :
                                          :
        And                               :
                                          :
POLICE OFFICER DAVID DOHAN                :
BADGE NO. 4690                            :
(Individually and his Official Capacity)  :
c/o Marcel Pratt City Solicitor           :
City of Philadelphia Law Department       :
                                    th
One Parkway, 1515 Arch Street, 15 Floor :
Philadelphia, PA 19102                    :
                                          :
        And                               :
                                          :
POLICE OFFICER THOMAS LACORTE :
BADGE NO 3693                             :
(Individually and his Official Capacity)  :
c/o Marcel Pratt City Solicitor           :
City of Philadelphia Law Department       :
One Parkway, 1515 Arch Street, 15th Floor :
Philadelphia, PA 19102                    :
                                          :
        And                               :
                                          :
JOHN DOE DEFENDANTS NOS. 1-10             :
                                          :
               Defendants                 :
______________________________________________________________________________

                              CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

                                           1
            Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 5 of 13




       1.       Plaintiff, JAMIL BOYD (hereinafter “Plaintiff”) is an adult individual residing at

the above address.

       2.       Defendant, CITY OF PHILADELPHIA is a municipal entity in the

Commonwealth of Pennsylvania and at all times relevant hereto operated under the color of state

law in creating and maintaining a Police Department and Code Enforcement Department was the

employer of all named Defendants and had the responsibility of adopting policies, implementing

procedures and practices which would create an environment whereby citizens would be safe

from police abuse.

       3.       Defendant, POLICE OFFICER DAVID DOHAN (hereinafter “Defendant

Dohan”) is a police officer for the City of Philadelphia and the City of Philadelphia Police

Department and at all times set forth herein was acting under color of state law. He is being sued

herein in his individual capacity.

       4.       Defendant, POLICE OFFICER THOMAS LACORTE (hereinafter “Defendant

LaCorte”) is a police officer for the City of Philadelphia and the City of Philadelphia Police

Department and at all times set forth herein was acting under color of state law. He is being sued

herein in his individual capacity.

       5.       Defendants JOHN DOES NOS. 1-10 are officials, police officers and/or other

public officials acting under color of state law who were involved in the following incident set

forth in Plaintiff’s Complaint and at all times material hereto were acting under color of state law

are being sued in their capacity.

       6.       Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.




                                                 2
            Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 6 of 13




       7.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because Defendants conduct business in this district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

II. Operative Facts.

       8.       On August 17, 2018, Plaintiff was driving a vehicle travelling northbound on

Germantown Avenue, with his Chihuahua dog in the backseat.

       9.       At approximately 7:19pm, Defendants allege Plaintiff disregarded a steady red

signal at the busy intersection of Germantown and Chelten Avenues.

       10.      There is a camera at this intersection, but Defendants failed to recover the video

footage.

       11.      Defendants, Police Officers Doohan and Lacorte activated their police siren, and

stopped Plaintiff’s vehicle at 6001 Germantown Avenue.

       12.      After Defendants ascertained Plaintiff’s name, Defendants advised Plaintiff that

he was operating his vehicle on a suspended license and was in “wanted” status out of Delaware

and Montgomery counties.

       13.      Defendants ordered Plaintiff out of the vehicle.

       14.      Plaintiff complied with Defendants’ orders, and placed his hands on top the roof

of his vehicle, with Defendants directly behind him.

       15.      Plaintiff turned his head to look behind at Defendant Dohan and asked, “Why are

you arresting me, officer?” Without provocation, Defendant Dohan grabbed Plaintiff by the shirt,

and punched him once with a closed fist to his mouth.

       16.      Defendant Dohan pushed Plaintiff to the ground, causing him to fall face first,

hitting his top lip on the cobblestone and concrete sidewalk.



                                                  3
          Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 7 of 13




        17.     Defendants allege Plaintiff fell to the floor because he tripped on the curb.

        18.     Germantown Avenue is a historical road, and the concrete sidewalk is cobblestone

with a tall, 12 inch sidewalk.

        19.     As Plaintiff is laying face down on the ground, both Defendants immediately

jumped on top of him.

        20.     Both Defendants struck Plaintiff in the face and mouth multiple times for several

minutes without trying to handcuff or restrain him while laying on top of him.

        21.     Plaintiff never physically resisted or punched Defendants.

        22.     Defendants never alleged they suffered any physical injuries.

        23.     Defendants tased the Plaintiff from behind while he was still on the ground, and

then placed handcuffs on him.

        24.     Plaintiff was taken to Einstein Hospital, for emergency treatment to his face,

mouth, and taser deployment.

        25.     Both Defendants used excessive force during the arrest which caused severe

injuries resulting in Plaintiff being hospitalized. His injuries included multiple dental fractures

that resulted 4 lost teeth, 14 sutures to his lip, and multiple abrasions to his extremities.

        26.     Defendants first knocked out his two top front teeth. A later surgery required

removal of Plaintiff’s two bottom front teeth. Defendants also caused lacerations to Plaintiff’s

shoulders, back, and legs.

        27.     Defendant Dohan has a history of physical abuse, particularly assaulting citizens

with excessive force.

        28.     According to an August 2018 analysis of complaints against police reported by

Billy Penn and City and State PA, first published in August 9, 2018, Defendant Dohan has one of



                                                   4
             Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 8 of 13




the highest rates of Citizen Complaints Against Police Officer of any officer in the Philadelphia

Police Department.12 As of August 2018, the same month Plaintiff was arrested, Defendant

Dohan had 19 complaints since 2013, averaging 4 complaints a year.

          29.    It should be noted that, on average, it is unusual for a Philadelphia Police Officer

to garner more than 1 complaint a year.

          30.    Although Defendant Dohan has been subject of numerous Internal Affairs

Department (hereinafter “IAD”) complaints, Plaintiff is aware of at least one sustained complaint

that is very similar to this current case.

          31.    According to IAD #16-0455, Defendant Dohan has a sustained complaint for

physical abuse for assaulting a citizen in his mouth with the butt of his gun causing multiple

dental fractures and a laceration on the lip that required stitches. His then partner Charles Klink

screamed “fuck your pretty teeth” as Defendant Dohan used excessive force during a routine

motor vehicle stop. Defendant Dohan was found to have violated Philadelphia Police

Department Disciplinary Code 1-§012 (pertaining to unauthorized and / or excessive use of

force).

          32.    That lawsuit was settled on December 16, 2017 for the sum of $110,000. Eight

months after settlement, Defendant Dohan assaulted Plaintiff in this case, in almost the identical

situation.

          33.    Currently, there is an IAD investigation in regards to Defendants’ excessive force.



1
  https://billypenn.com/2019/07/16/philly-police-release-hundreds-of-disciplinary-records-for-
facebook-cops/

2
 https://www.cityandstatepa.com/content/philly-police-identify-cops-named-hundreds-civilian-
complaints

                                                   5
         Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 9 of 13




       34.     Furthermore, Defendants, Dohan and LaCourte stole Plaintiff’s Chihuahua dog

from the backseat of the vehicle when Plaintiff was in custody, and placed the dog at the nearest

animal shelter without Plaintiff’s permission.

       35.     The animal shelter’s paperwork reveal Defendants dropped off Plaintiff’s

Chihuahua dog one hour later the same day at 8:27pm, at Animal Care & Control Team of

Philadelphia, located at 111 W. Hunting Park Avenue. Defendants falsely avowed on the

discharge paperwork that “to the best of [their] knowledge, this is a stray or unowned animal.”

       36.     After Defendants took Plaintiff’s Chihuahua dog and lied to shelter that it was a

stray, Plaintiff filed a Lost Dog report on August 21, 2018.

       37.     When confronted about where is the Chihuahua dog during a Motion in Limine

hearing, Defendant Dohan testified:

                      Q: Do you recall what happened to the dog?
                      A: Yep. It was taken to PACA.
                      Q: Is there a reason it’s not part of the paperwork?
                      A: Why would it be? It had nothing to do with the arrest.

               First Judicial District of Pennsylvania court hearing 11/22/19, pp 28.

       38.     Unfortunately, Plaintiff never found his Chihuahua dog due to Defendants’

deceitful behavior.

       39.     There is no mention of Plaintiff’s Chihuahua dog in the Defendants’ paperwork.

       40.     There is no mention of Defendants’ paperwork of Plaintiff’s teeth being knocked

out.

        41.    After Plaintiff was in custody, Defendants stated that for the first time, they now

smelled a strong odor of marijuana emanating from the vehicle, and recovered from on top of the

front passenger seat underneath the bag was various narcotics and a loaded firearm.




                                                 6
         Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 10 of 13




       42.     The criminal case is currently pending jury on February 1, 2021 in the

Philadelphia Court of Common Pleas.

III. Causes of Action.

              COUNT I – 4th AMENDMENT--MALICIOUS PROSECUTION
                              (42 U.S.C.A. § 1983 et seq)

       43.     Plaintiff incorporates paragraphs 1-42 as if fully set forth at length herein.

       44.     At all times described above, Defendants were acting under color of state law.

       45.     As described above, Defendants initiated a criminal charge against Plaintiff.

       46.      As described above, Defendants initiated criminal charges with malice.

       47.     All charges described above are currently pending against the Plaintiff.

       48.     As a proximate result of Defendants’ conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as personal injury,

emotional distress, mental anguish, humiliation, pain and suffering and consequential damages.

       49.     As a result of the conduct of Defendants’ owners/management, Plaintiff hereby

demands punitive damages.

       50.     Pursuant to 42 U.S.C. §1983, Plaintiff demands attorneys fees and court costs.

                  COUNT II – 4th AMENDMENT--WRONGFUL ARREST
                                (42 U.S.C.A. § 1983 et seq)

       51.     Plaintiff incorporates paragraphs 1-50 as if fully set forth at length herein.

       52.     At all times material hereto, Defendants were acting under color of state law.

       53.     As described above, Defendants arrested Plaintiff without reasonable suspicion or

probable cause that she committed a criminal offense.




                                                  7
          Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 11 of 13




        54.     As a proximate result of Defendants’ conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, humiliation, pain and suffering and consequential damages.

        55.     As a result of the conduct of Defendants’ owners/management, Plaintiff hereby

demands punitive damages.

        56.     Pursuant to 42 U.S.C. §1983, Plaintiff demands attorneys fees and court costs.


                    COUNT III –4th AMENDMENT—EXCESSIVE FORCE
                                 (42 U.S.C.A. § 1983 et seq)

        57.     Plaintiff incorporates paragraphs 1-56 as if fully set forth at length herein.

        58.     At all times material hereto, Defendants were acting under color of state law.

        59.     As described above, Defendants intentionally applied an unreasonable and

excessive level of force towards Plaintiff, and exercised such force with no other lawful purpose

or justification.

        60.     As a proximate result of Defendants’ conduct, Plaintiff sustained significant

damages, including but not limited to: Personal injury, great economic loss, as well as emotional

distress, mental anguish, humiliation, pain and suffering and consequential damages.

        61.     As a result of the conduct of Defendants’, Plaintiff hereby demands punitive

damages.

        62.     Plaintiff demands attorneys fees and court costs.

                                COUNT IV —MONELL CLAIM
                                  (42 U.S.C.A. § 1983 et seq)

        63.     Plaintiff incorporates paragraphs 1-62 as if fully set forth at length herein.




                                                  8
         Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 12 of 13




       64.       At all times material hereto, Defendants instituted policies and procedures within

the police department, specifically as concerns Defendant Dohan with indifference to the

constitutional rights of the citizens of Philadelphia, including, but not limited to Plaintiff.

       65.       Those policies and procedures include creating and fostering an environment

through failures to train and hire suitable police officers and a failure to supervise those officers.

       66.       As a proximate result of Defendants’ policies and procedures, Plaintiff sustained

significant damages, including but not limited to: Personal injury, great economic loss, future

lost earning capacity, lost opportunity, loss of future wages, loss of front pay, loss of back pay, as

well as emotional distress, mental anguish, humiliation, pain and suffering and consequential

damages.

       67.       As a result of the conduct of Defendants’, Plaintiff hereby demands punitive

damages.

       68.       Plaintiff demands attorneys fees and court costs.

IV. Relief Requested.

       WHEREFORE, Plaintiff Jamil Boyd demands judgment in his favor and against

Defendants jointly and severally, in an amount in excess of $200,000.00 together with:

       A. Compensatory damages, including but not limited to: Personal injury damages,

             deprivation of constitutional rights, injury to reputation, mental and emotional

             distress, pain and suffering, economic loss, deprivation of her liberty and property

             interests,

       B. Punitive damages;

       C. Attorneys fees and costs of suit;

       D. Interest, delay damages; and,



                                                   9
          Case 2:20-cv-03777-CDJ Document 1 Filed 08/04/20 Page 13 of 13




        E. Any other further relief this Court deems just proper and equitable.




                                                     LAW OFFICES OF ERIC A. SHORE


                                                     ________________________________
                                                     GRAHAM F. BAIRD, ESQUIRE
                                                     Two Penn Center
                                                     1500 JFK Boulevard, Suite 1240
                                                     Philadelphia, PA 19102
                                                     Attorney for Plaintiff, Jamil Boyd
Dated: August 4, 2020




                                                10
